ACCEPTED
                                                                                 01-14-00539-cv
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         10/19/2015 10:49:18 AM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

                   CAUSE NO. 01-14-00539-CV
                  IN THE COURT OF APPEALS
                          FOR THE                    FILED IN
                                              1st COURT OF APPEALS
              FIRST JUDICIAL DISTRICT OF TEXAS HOUSTON, TEXAS
                        HOUSTON, TEXAS_______________________
                                             10/19/2015 10:49:18 AM
                        TAN DUC USA           CHRISTOPHER A. PRINE
                                                      Clerk
                           Appellant,

                                   v.

                            JIMMY TRAN
                               Appellee.

On Appeal from the Harris County District Court, 309th Judicial District
                       Harris County, Texas
                       Cause No. 2010-48243

  APPELLANT TAN DUC USA’S RESPONSE OPPOSING APPELLEE
JIMMY TRAN’S MOTION TO AGAIN EXTEND HIS DEADLINES FOR
               FILING BRIEF AS APPELLEE

                           Tan Duc USA, Appellant
                           Keryl L Douglas, Atty. of Appellant Tan Duc USA
                           Texas Bar No. 24060880
                           5804 Bayou Bend Court, Houston, TX 77004
                           Tel. 713-819-9945 Fax         713-589-6823

                           Jimmy Tran, Appellee/Cross Appellate
                           Matthew Muller, Attorney for Appellee Tran
                           Texas Bar No. 14648450
                           1445 N. Loop West, Ste 760, Houston, TX 77007
                           Tel. 713-227-1888 Fax         713-227-1881

                           Maya Dang, Appellant
                           Alan B. Daughtry, Counsel for Appellant Dang
                           Texas Bar No. 00793583
                           3355 West Alabama, Ste 444, Houston, TX 77098
                           Tel. 281-300-5202 Fax 281-404-4478


                                                                           1
   APPELLANT TAN DUC USA’S RESPONSE OPPOSING APPELLEE
 JIMMY TRAN’S MOTION TO AGAIN EXTEND HIS DEADLINES FOR
                FILING BRIEF AS APPELLEE

To This Honorable Appeals Court, comes now Tan Duc USA, Appellant here and

Co-defendant below, and files this Response Opposing Appellee Jimmy Tran’s

Motion to Again Extend His Deadlines for Filing Briefs as Appellee, and would

show the Court the following:

   1. This court issued new briefing schedule On August 25, 2015 with deadline

      of September 24, 2015 for Appellant Tan Duc USA to file its Amended

      Brief and for Appellee/Conditional Cross Appellate Jimmy Tran to file his

      briefs, with notice of no further extensions.

   2. Appellant Tan Duc USA filed its Amended Brief.

   3. Appellee Jimmy Tran filed another motion for to again extend deadline to

      file his Appellee Brief in Response to Appellant Maya Dang, which this

      court granted.

   4. Jimmy Tran has again missed that deadline extended multiple times and has

      again filed motion to again extend deadline to file Appellee Brief to

      Tuesday, October 20, 2015.

   5. Again, Counsel for Jimmy Tran violated TRAP 10.1(a)(5) by refusing to

      conference with Counsel for Appellant Tan Duc USA, as he admitted in

      each of his Certificates of Conference for his repeated motions to extend.

                                                                                   2
   6. The repeated extensions granted to Appellee Jimmy Tran give unfair or

      imbalanced advantage of more time to file briefs than has been afforded Tan

      Duc USA and thereby works an injustice to Tan Duc USA.

   7. Tan Duc USA respectfully implores this Court to deny Jimmy Tran’s current

      Motion to extend time to file Appellee’s Brief.

   8. Tan Duc USA asks that Jimmy Tran and Counsel be cited or sanctioned for

      routinely failing or refusing to conference with Counsel for all parties as

      required by TRAP 10(a)(5) by denying his Motion to Extend time presently

      before this honorable court for consideration.

                                  CONCLUSION

Appellant Tan Duc USA timely filed its Amended Appellant’s Brief. Appellee and

Conditional Cross Appellant Jimmy Tran filed neither brief as directed by Order of

this Court, but instead filed another motion to again extend time to file Appellee

Brief. This Honorable Court granted that extension and Jimmy Tran has again

missed that deadline, failing to timely file his brief by that extended deadline, and

instead has filed yet another motion to extend time. As with the last times, Jimmy

Tran violated TRAP 10(a)(5) by refusing to conference with counsel for Tan Duc

USA regarding his motion. Tan Duc USA respectfully asks this Honorable Court

to deny Jimmy Tran’s Motion to Extend and that Jimmy Tran not be permitted to

late file his brief. Further, Tan Duc USA respectfully asks this Honorable Court


                                                                                        3
that Jimmy Tran be also sanctioned for repeatedly violating TRAP 10(a)(5) by

refusing to conference with counsel for Tan Duc USA for purpose of motion as

required by appellate rules and that Jimmy Tran’s motion to again extend deadline

to file appellee brief be denied.

                                           PRAYER

      WHEREFORE, PREMISES CONSIDERED, for all of the foregoing Tan

Duc USA respectfully asks this Honorable Court to deny Jimmy Tran’s Motion to

Extend and that Jimmy Tran not be permitted to late file his appellee brief.

Further, Tan Duc USA respectfully asks that if this Honorable Court sanction

Jimmy Tran for repeated, willful, knowing violation of TRAP(a)(5) by repeatedly

refusing to conference with Appellate Tan Duc USA, and for this reason also be

denied yet another extension of time to late file Appellee Brief.



                                    Respectfully Submitted By:


                                    By: _____s/Keryl L. Douglas________
                                         Attorney for Appellant
                                         Tan Duc USA
                                         The Law Office of Keryl L. Douglas
                                         Texas Bar #24060880
                                         5804 Bayou Bend Court
                                         Houston, Texas 77004
                                         713-819-9945 phone 713-589-6823 fax
                                         kerylldouglas@gmail.com



                                                                                    4
                              Certificate of Service

      As required by Texas Rule of Appellate Procedure, I hereby certify that I
have served this document on all other parties which are listed below by e-file and
email on October 19, 2015 as follows:
                               Jimmy Tran, Appellee
                               Matthew Muller, Attorney for Appellee
                               Texas Bar No. 14648450
                               1445 N. Loop West, Suite 760
                               Houston, Texas 77007
                               Tel. 713-227-1888 Fax         713-227-1881
                               mmuller@texas.net

                               Maya Dang, Appellant
                               Alan B. Daughtry, Counsel for Appellant
                               Texas Bar No. 00793583
                               3355 West Alabama, Suite 444
                               Houston, Texas 77098
                               Tel. 281-300-5202 Fax 281-404-4478
                               alan@alandaughtrylaw.com




                                                                                  5